DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 07/12/2022 after the non-final rejection of 04/14/2022. In this response the Applicant has amended claims 1, 3, 5-11, 13, 15 while claims 2, 4, 12 and 14 have been canceled. Thus, claims 1, 3, 5-11, 13 and 15-20 are currently pending in this application and are examined below.  

Response to amendments 

2.	The amendments presented by Applicants in this latest submission have overcome the prior art rejections, rejections under 35 U.S.C. 101 as well as the objections to the claims, specification and drawings. 

Response to arguments

3.	The Applicant’s arguments are persuasive in light of the amendments presented in this latest submission. 


                        Allowable Subject Matter

4.	Outstanding claims 1, 3, 5-11, 13 and 15-20 are allowable over the prior art of record after an updated search. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art, either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a novel method for differentiating speech data of a pre-registered user from among a plurality of pieces of voice data obtained while talking on the phone using a speaker verification model and using the speech data for training a learning model.

Most pertinent prior art:

Taple (U.S. Patent Application Publication # 2018/0315429 A1) in figures 1-7 and paragraphs18-19 and 53-56, teaches recording deposition participants using smartphone/microphones which can be equated to call event. Paragraphs 29-30, teach speaker identification being used to associate present speaker profiles the speech collected. Paragraph 86, teaches voice recognition data being stored which includes speech profiles and speech parameters. Paragraphs 20-45, teach speech to text generation and transcription generation based on identified speaker. However, Taple does not teach generating, the speaker's text data from the speaker's speech data and transmitting training data including the speaker's speech data and text data to a server, wherein the transmitting the training data to the server includes transmitting the training data at a preset update time, and wherein the preset update time is when a designated number of pieces of data are met.

Thomson (U.S. Patent # 10388272 B1) in col. 49, lines 10-17, teaches a server being updated with training data on particular schedule. However, Thomson also fails to teach generating, the speaker's text data from the speaker's speech data and transmitting training data including the speaker's speech data and text data to a server, wherein the transmitting the training data to the server includes transmitting the training data at a preset update time, and wherein the preset update time is when a designated number of pieces of data are met.

Stafylakis (U.S. Patent Application Publication # 2020/0312337 A1) in figure 2 and Paragraphs 61-62, discloses checking for user verification using voiceprints and making the user repeat the process if the speaker verification is not confirmed. However, once again Stafylakis fails to teach generating, the speaker's text data from the speaker's speech data and transmitting training data including the speaker's speech data and text data to a server, wherein the transmitting the training data to the server includes transmitting the training data at a preset update time, and wherein the preset update time is when a designated number of pieces of data are met.

Shastry (U.S. Patent # 9741337 B1) in figure 2 and Col. 11, line 63 - Col 12, line 15, teaches splitting of audio data depending on the silence periods. However, Shastry also fails to teach generating, the speaker's text data from the speaker's speech data and transmitting training data including the speaker's speech data and text data to a server, wherein the transmitting the training data to the server includes transmitting the training data at a preset update time, and wherein the preset update time is when a designated number of pieces of data are met.

Sudho (NPL “Post-dialogue confidence scoring for unsupervised statistical language model training”) in section 3.2, teaches detecting out of vocabulary words and also discloses rejecting the recognition number Out of vocabulary words are higher that threshold. However, Sudho also fails to teach generating, the speaker's text data from the speaker's speech data and transmitting training data including the speaker's speech data and text data to a server, wherein the transmitting the training data to the server includes transmitting the training data at a preset update time, and wherein the preset update time is when a designated number of pieces of data are met.

Gruber (U.S. Patent Application Publication # 2016/0179831 A1) in para 19, teaches detecting and removing noise from the audio. However, Gruber also fails to disclose generating, the speaker's text data from the speaker's speech data and transmitting training data including the speaker's speech data and text data to a server, wherein the transmitting the training data to the server includes transmitting the training data at a preset update time, and wherein the preset update time is when a designated number of pieces of data are met.

Nickle (U.S. Patent Application Publication # 2018/0082702 A1) in figure 5 and paragraphs 147-149, teaches identifying speech-to-background noise ratio and discarding the received sound if threshold is not meet. However, Nickle is also silent with regards to teach generating, the speaker's text data from the speaker's speech data and transmitting training data including the speaker's speech data and text data to a server, wherein the transmitting the training data to the server includes transmitting the training data at a preset update time, and wherein the preset update time is when a designated number of pieces of data are met.

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the instant independent claims, namely a method of gathering learning samples, the method comprising obtaining, by a processor, a speaker's speech data via a microphone when a call event occurs; performing, by the processor, speaker verification by comparing the speaker's speech data obtained with a registered user's speech data; if the speaker is determined to be the registered user as a result of the speaker verification, storing, by the processor, the speaker's speech data obtained while the call event lasts; generating, by the processor, the speaker's text data from the speaker's speech data and transmitting, by the processor, training data including the speaker's speech data and text data to a server, wherein the transmitting the training data to the server includes transmitting the training data at a preset update time, and wherein the preset update time is when a designated number of pieces of data are met.

The dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

5.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Karray (U.S. Patent # 8782171 B2), Zheng (U.S. Patent # 10540980 B2), Luddecke (U.S. Patent # 10170121 B2), Kim (U.S. Patent # 11222624 B2), Norbisrath (U.S. Patent Application Publication # 2013/0225129 A1), Chaurasia (U.S. Patent Application Publication # 2020/0265649 A1), Schneider (U.S. Patent Application Publication # 2017/0098284 A1), Vaananen (U.S. Patent Application Publication # 2020/0279228 A1), Choi (U.S. Patent Application Publication # 2017/0053652 A1), Drewes (U.S. Patent Application Publication # 2017/0133007 A1), Jeong (U.S. Patent Application Publication # 2017/0256260 A1), Davies (U.S. Patent Application Publication # 2018/0315438 A1), Lee (U.S. Patent # 9093069 B2), Engelke (U.S. Patent # 10917519 B2). All references are included in the PTO-892 form attached to this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)